DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to amendment filed on November 23, 2020.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20-23 and 25-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 20, the claim recite “the insulating layer has greater permeability to gas than that of any other insulating layer that is an inner layer of the multi-layer substrate and does not include an opening in which interlayer connection conductors are directly joined with each other.” However, there is no support for the insulating layer which does not include an opening, in the specification.
Claim 21-23 and 25-27 depend upon claim 20 and inherit the same deficiency.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-23 and 25-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 20, the recitation “wherein the insulating layer is made of an insulating resin on which no conductor pattern is provided, and includes an opening,” and the first interlayer connection conductor and the second interlayer connection conductor are directly joined with each other inside of the opening; and the insulating layer has greater permeability to gas than that of any other insulating layer that is an inner layer of the multi-layer substrate and does not include an opening” are confusing. The recitation the insulating layer includes an opening, and the insulating layer does not include an opening are contradictory to each other. Additionally, in the above recitation, 
Claim 21-23 and 25-27 depend upon claim 20 and inherit the same deficiency.

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

12. 	Claims 20, 21, 22, 25 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato (WIPO document WO2012/074100, submitted by the applicant, US 2013/0127560, relied upon for equivalent English Translation), in view of Yoshio (JP2007134509, submitted by the applicant), Kim (PCT/KR2015/008344, US 2017/0232250, relied upon for the equivalent English Translation), and Koyama (US 2008/0128911).
13.	Regarding claim 20, Kato figure 2-3, discloses a multi-layer substrate comprising: a first base material layer(18b) made of an insulating material (liquid crystal polymer, paragraph 0041, 0074); a first interlayer connection conductor (b3, b4) extending through the first base material layer (see figure); an insulating layer (adhesive layer, paragraph 0078); a second base material layer (18a) made of an insulating material (liquid crystal polymer, paragraph 0041, 0074) and facing the first base material layer across the insulating layer (see figure); and a second interlayer connection conductor (b1, b2) extending through the second base material layer (see figure); wherein the insulating layer is made of an insulating resin (epoxy resin, paragraph 0078) on which no conductor pattern is provided (see figure, obvious as no conductor disclosed on the epoxy resin layer), and includes an opening (see explanation below, with respect to Yoshio); the first interlayer connection conductor and the second interlayer connection conductor are directly joined with each other inside of the opening (see figure, and explanation below); the insulating layer does not include an opening in which interlayer connection conductors are directly joined with each other (though not explicitly 

Kato does not disclose an opening around the joining surface, and the insulating layer has greater permeability to gas than that of any other insulating layer that is an inner layer of the multi-layer substrate. 

Yoshio, figure 3, discloses a  multi-layer substrate comprising: a first base material layer (101) made of an insulating material (11, polyimide); a first interlayer connection conductor (41, including in the hole 31) provided in the first base material layer (see figure); an insulating layer (51); a second base material layer (102) made of an insulating material (12, polyimide) and facing the first base material layer across the insulating layer (see figure); a second interlayer connection conductor (42, including in the hole 32) provided in the second base material layer and joined with the first interlayer connection conductor (see figure); wherein the insulating layer is made of insulating resin (paragraph 0022) on which no conductor pattern is provided (see figure), defines a layer interface including a joining surface at which the first interlayer connection conductor and the second interlayer connection conductor are joined with each other (see figure), and includes an opening around the joining surface (see figure).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of effective filing date of the application to provide the substrate of Kato with 
Regarding the insulating layer has greater permeability to gas than that of the first base material and the second base material.
Kato discloses the first and the second base material layer formed of liquid crystal polymer, and the adhesive layer sandwiched between the layers, formed of epoxy resin, which is identical as recited by the applicant in claim 7 of the instant application. This implies that material will have the same permeability, as that claimed, which meets the limitation, in the absence of any other structural limitations. 
Kim discloses liquid crystal polymer has lower gas permeability than that of polyimide (paragraph 0005).
Koyama discloses liquid crystal polymer has lower gas permeability than that of polyimide (paragraph 0050).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of effective filing date of the application to provide the modified substrate of Kato with the insulating layer has greater permeability to gas than that of the first base material and the second base material, as taught by Kim and Koyama, in order to have desired functionality. 
Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 227 F 2d 197, USPQ 41 (CCPA 1960).



Regarding claim 22, the modified substrate of Kato further discloses wherein the insulating layer is exposed at an end surface of a stacked body including a plurality of base material layers including the first base material layer and the second base material layer (obvious disclosed by Yoshio. Also, see figure of Kato).  


Regarding claim 25, the modified substrate of Kato further discloses wherein the first base material layer and the second base material layer each include liquid crystal polymers as a primary component (obvious as applied to claim 1 above), and the insulating layer includes epoxy or polyimide as a primary component (obvious as applied to claim 1 above).  

Regarding claim 27, the modified substrate of Kato further discloses wherein any interlayer connection conductor provided in the multi-layer substrate is disposed in a hole of a base material layer, the hole including a bottom defined by a conductor pattern (obvious as can be seen in the figure of Kato and Yoshio).

23 is/are rejected under 35 U.S.C. 103 as being unpatentable over the modified substrate of Kato, as applied to claim 1 above, and further in view of JPS5669893, submitted by the applicant.
Regarding claim 23, the modified substrate of Kato does not disclose wherein a thickness of the insulating layer is smaller than a thickness of the first base material layer and a thickness of the second base material layer (However, it is obvious to adjust the thickness of the insulating layer to hold the conductive paste within the hole without any overflow). Additionally, JPS5669893, discloses a circuit board formed by attaching substrates 1 and 2 together with an adhesive sheet, wherein the adhesive sheet is thinner than the substrates 1 and 2, page 7, line 11-13, see detail in the written opinion of January 1, 2018, submitted by the applicant, as part of IDS). 
Additionally, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

15 	Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over the modified board or Kato,  as applied to claim 1 above, and further in view of JP08037375, submitted by the applicant).
16.	Regarding claim 26, the modified substrate of Kato further discloses wherein the first interlayer connection conductor and the second interlayer connection conductor are made of conductive paste (paragraph 0077), but does not explicitly disclose the conductive paste includes Sn. (however, obvious as conductive paste including Sn is old and known in the art. Also, it has been held to be within the general skill of a worker In re Leshin, 227 F. 2d 197, 125 USPQ 416 (CCPA 1960). Additionally, JP08037375, discloses use of solder paste, paragraph 0034, see detail in the written opinion of January 1, 2018, submitted by the applicant, as part of IDS.

Allowable Subject Matter
Claims 1, 2, 4, 5, 7, 8, 17 and 18 are allowed.
Regarding claims 1, 2, 4, 5, 7, 8, 17 and 18:
Applicant’s arguments, starting on page 7 of the response filed on November 23, 2020, reviewed carefully and found to be persuasive. The applied prior art does not disclose the claimed structure as a whole.

Response to Arguments
17.	Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument / new explanation of the rejection.

Conclusion
18.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
. 
19.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHWARBHAI B PATEL whose telephone number is (571)272-1933.  The examiner can normally be reached on generally: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571 272 2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





/ISHWARBHAI B PATEL/           Primary Examiner, Art Unit 2847 
                                                                                                                                                                                            IBP / March 6, 2021